DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 7-16, and 18-24 are pending and examined herein per Applicant’s 06/28/2022 filing.  Claims 1, 3, 9, 10, 12-16, and 18-22 are amended. Claims 6 and 17 are canceled.  Claims 23 and 24 are newly added.

Response to Amendment
Applicant’s amendment to the specification are sufficient to overcome the drawing objection of the previous Office action.
Applicant’s amendments to the claims are sufficient to overcome the 35 USC 112 rejection of the previous Office action.

Response to Arguments
Applicant's arguments filed with respect to the 35 USC 101 rejection of the previous Office action have been fully considered but they are not persuasive. Applicant makes the following arguments:
The claimed method does not include subject matter relating to activities for facilitating, leading to, or processing sales.  The Office Action has failed to show that claim 1 recites an abstract idea falling within the subcategory of “sales activities”. Remarks p. 14.
Respectfully, the Office disagrees with Applicant’s summary of the intent of the claimed invention.  The Office further notes that Applicant contradicts this accretion in his Remarks  p. 14-15 “Claim 1 encompasses improvements to methods for providing real-time variable product data on an e-commerce platform. Customers can access information and engage in purchase transactions on an e-commerce platform from various geographical regions. A user interface for a merchant’s online storefront may be customized based on detected locations of customers. The disclosed method of the present application facilitates determining a target product data set associated with a geographical region for presenting via the user interface for a merchant’s online storefront.” (emphasis added).
Based on Applicant own admission that the claims are to facilitate online shopping the rejection of the previous Office action is maintained as updated below.
A person of ordinary skill in the art would recognize that the additional elements, in combination with the other claim limitations, reflect technical advantages of enhancements to a system for managing online storefronts that are accessed by customers of different geographical regions on an e-commerce platform.  Remarks p. 15.
In support of this argument, Applicant states, “disclosed method may thus facilitate a more robust mechanism for dynamically updating product data of a product item that is presented in a merchant’s online storefront based on controlled presenting of variable product data via the same user interface on different customer devices associated with the same geographical region.”  Respectfully, the Office does not interpret the independent claim in this way.  Specifically, it is noted that expressly requires a second instant of the user interface (different) second customer device that includes second product data (different) but it does not require the same user interface.  If the interfaces are in fact the “same” what element make the interface the same when different information is being shown to each user based on his location.
For these reasons the rejection of the previous Office action is maintained as updated below.
Amended claim 1 integrates the steps of presenting dynamically determined variable product data on different customer devices of the same geographical region and detecting transaction events based on input via the same user interface for a merchant online storefront into a process for managing variable product data of product items across multiple geographical regions in connection with a merchant online storefront.  Remarks p. 16.
Building upon the response given above at 5.b., the Office maintains that the features argued are not in the claims.  Further simply displaying information to a user is not a practical application or significantly more than the identified abstract idea.  Th Office maintains that the additional elements are insignificant extra solution activity.
The MPEP provides selecting a particular data source or type of data to be manipulated is an example of an activity that the courts have found to be insignificant extra-solution activity. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). Thus the presenting of product data is found to be an activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim, where the primary purpose is determining what data to display and the data presented is just the answer to the processing steps. 
For these reasons the rejection of the previous Office action is maintained as updated below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-16, and 18-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. organizing human activity) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1-5 and 7-11 are to a method (process), claims 12-16, and 18-22 are to a system (machine), and claim 23-24 are to medium (manufacture).
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically, the abstract idea of organizing human activity. Where certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II). 
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A computer-implemented method, comprising: 
receiving, via a merchant device associated with a merchant account, input of product value data for a product item and a data modifier for the product value data, the data modifier identifying a target margin value associated with the product item; 
determining at least one current inventory location for the product item based on tracking data associated with inventory of the product item; 
retrieving, from memory, historical transfer value preference data for a geographical region, the historical transfer value preference data indicating localized preference data for, at least, product value and shipping rates for one or more product items; 
determining two or more adjusted product values for the product item and two or more adjusted shipping rates associated with shipping the product item to the geographical region based on the historical transfer value preference data, the shipping rates determined in real-time based on a current inventory location for the product item; 
presenting, via a first instance of a user interface associated with a merchant online storefront provided on a first customer device, a first product data set including a first adjusted product value and a first shipping rate;
presenting, via a second instance of the user interface provided on a second customer device, a second product data set including a second adjusted product value and a second shipping rate the second customer device associated with a same geographical region as the first customer device;
detecting at least one transaction events for the product item based on input received via the user interface provided on at least one of the first or second customer devices in response to display of the first and second sets of product data; and 
storing in a memory for each of the least one detected transaction event, a transaction record containing a respective product data set associated with the detected transaction event;
outputting the product item and a target set of product data for the product item for the geographical region to a merchant device for display, the target set of product data selected based on the stored transaction records; and 
responsive to receiving input of merchant confirmation of the target set of product data, presenting, via the user interface, product data associated with the product item for the geographical region based on the target set.

The claims are found to be a form of commercial interactions - sales activities or behaviors.  The claims are directed to the facilitation of a transaction via the electronic medium.  The invention’s crux is found to be an abstract idea determining the type of product and shipping information to present to a customer based on the item’s physical location.  Where the claimed invention’s processing steps (determining and detecting) are simply the information filtering of know information. This type of activity falls in to the abstract bucket of organizing human activity.
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recite additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recite the additional limitations see non-bold-italicized elements above.  The steps of receiving, retrieving, presenting, and outputting are determined to be insignificant extra solution activities.   
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”
Additionally these steps are found to be well-understood, routine, conventional activities of a computing system - the sending and receiving data.
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated above the additional elements of the claim are found to be insignificant extra solution activity and well-understood, routine, conventional activities of a computing system.  These elements when considered individually and as part of the ordered combination do not rise to the level of significantly more therefore they cannot transform the abstract idea in to patent eligible subject matter.
Where 2106.05(d)(I)(2) of the MPEP states, “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").”
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Southworth et al (US 10,318,986 B1) teaches computer-implemented system is provided which performs a method for facilitating the discovery of product choices and the on-demand purchase of regulated products. The system associates a potential consumer with merchants, subject to jurisdictional constraints and consumer preferences, and operates on a network platform.
Engelbart et al (US 11,210,718 B1) teaches item 116 may be offered by one or more offering parties 118 in the electronic marketplace. Each offering party 118 of an item 116 may include offer information 243, inventory information 246, and/or other data. The offer information 243 may include information relating to a specific offering of the item 116 by a given offering party 118 in the electronic marketplace. The inventory information 246 can include an amount of inventory of the item 116 for the given offering party 118 in the electronic marketplace. The inventory information 246 can include locations (e.g., fulfillment centers, warehouses, stores, etc.) where inventory of the items 116 are currently stored. In some embodiments, the inventory information 246 can include inventory information for multiple locations associated with the given offering party.
DesLigneris (US 11,443,258 B2) teaches  method includes: obtaining current delivery schedules of a plurality of delivery entities, the current delivery schedules including delivery data for pending deliveries of product orders associated with a plurality of merchants; receiving, from a computing device, a first order for a product associated with a first merchant; determining order data for the first order, the order data indicating, at least, an inventory location having available inventory of the product and a delivery destination for the first order; identifying a first set of the pending deliveries, the identifying including comparing delivery routes associated with said pending deliveries with order data for the first order; generating messages for causing delivery entities associated with the first set of pending deliveries to include the first order in their respective delivery schedules; and sending the generated messages to the respective delivery entities.
Bostock et al (US 11,481,829 B2) teaches a method for providing product data to a user. The method may include receiving query data associated with a plurality of queries of a database by a user. A classification for at least two queries of the plurality of queries may be determined. A product associated with the classification of the at least two queries may be determined. A potential revenue associated with the product may be calculated based on the user.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623